DETAILED ACTION
This is the initial Office action for application SN 17/442,216 having an effective date of 23 September 2021 and a Foreign priority date of 29 March 2019 (Japan).  A preliminary amendment was filed on 23 September 2021.  Claims 1-12 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent Claims 1 and 2, it is not clear what is meant by “soap groups”.  The claimed detergent components may be neutral, basic or overbased, and may contain various amounts of calcium.  It is not clear what exactly constitutes a “soap group”, or how it is measured.  For examination purposes, “soap groups” are considered to be the sulfonate groups (in regard to calcium sulfonate) of independent claim 1, and the salicylate groups (in regard to calcium salicylate) in independent claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Onouchi et al. (US 2019/0119601).
Onouchi et al. [“Onouchi”] disclose a low viscosity lubricating oil composition (title).  Specifically, Onouchi discloses an internal combustion engine lubricating oil composition having a major amount of an oil of lubricating viscosity; a combination of alkaline earth metal alkylhydroxybenzoate detergents having 14-18 carbon atoms and 20-28 carbon atoms; a boron containing detergent; a molybdenum containing compound in an amount to provide from about 100 to about 1500 ppm molybdenum; a zinc dithiophosphate compound; where the composition comprises magnesium in an amount from about 100 to about 800 ppm; and calcium in an amount from about 500 to about 2000 ppm [0007].
Onouchi discloses that the lubricating oil composition has a kinematic viscosity at 100°C in a range of 3 to 12 mm2/s (e.g., 3 to 6.9 mm2/s, 3.5 to 6.9 mm2/s, 4 to 6.9 mm2/s) [0055].  Onouchi discloses that the lubricating oil composition has a high temperature high shear (HTHS) viscosity at 150°C of 3.5 cP or less (e.g., 1.3 to 2.3 cP) [0054].  
Onouchi discloses that the alkylhydroxybenzoate detergent is a salicylate detergent, which can be an alkaline earth metal salt, such as magnesium, calcium, or mixtures thereof [0058].  Onouchi discloses that the alkylhydroxybenzoate detergent can be neutral or overbased [0060].   
Thus, in regard to independent Claim 2, the examiner is of the position that Onouchi meets the limitations of the independent claim.  Although Onouchi does not specifically disclose “a content ratio of molybdenum atoms derived from the organic molybdenum compound to soap groups derived from the metallic detergent based on the lubricating oil composition, [Mo/soap groups], is 0.02 or more at a mass ratio”, the amount of molybdenum atoms may the same or overlapping in scope (100 to 1500 ppm vs. the application amount of 200-1000 ppm molybdenum [0032]), and the amount of detergent added to the lubricating oil composition may be the same or overlapping in scope (added in an amount sufficient to provide the composition with 500 to about 2000 ppm calcium [0064] in Onouchi) vs. (the application amount of calcium atoms of 1100ppm to 2000 ppm for the salicylate detergent [0043]).  Thus, the examiner is of the position that the claimed ratio of [Mo/soap groups] is encompassed.  


Claim Rejections - 35 USC § 103
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al (US 2018/0258365).
Ohkubo et al. [“Ohkubo”] disclose a low viscosity lubricating oil composition (title).  Ohkubo discloses that the lubricating oil composition is suitable for reducing friction in an engine, particularly spark-ignited, direct injection and/or port fuel injection engines [0008]. 
Ohkubo discloses that the lubricating oil composition has a high temperature high shear (HTHS) viscosity at 150°C in the range of about 1.3 to about 2.3 cP.  The composition comprises (a) a major amount of an oil of lubricating viscosity having a kinematic viscosity at 100°C in a range of 1.5 to 6.0 mm2/s; (b) an organomolybdenum compound providing 200 to 1500 ppm by weight of molybdenum to the lubricating oil composition; (c) a calcium containing detergent providing 750 to 3000 ppm by weight of calcium to the lubricating oil composition; (d) a magnesium-containing detergent providing 200 to 1500 ppm by weight of magnesium to the lubricating oil composition; and (e) a viscosity modifier having a PSSI of 30 or less (Abstract).
Ohkubo discloses that the detergent is a mixture comprising at least one calcium-containing detergent and at least one magnesium-containing detergent [0046], and that suitable detergents include metal salts of sulfonates and salicylates [0050].  Ohkubo teaches that especially preferred calcium-containing detergents include calcium sulfonates, calcium salicylates, and mixtures thereof [0056].  Ohkubo teaches that the mass ratio of calcium to magnesium in the lubricating oil composition is greater than 1 (e.g., 1.5 to 3.5) [0060]. 
Thus, in regard to independent Claim 1, the examiner is of the position that Ohkubo meets the limitations of the independent claim.  Although Ohkubo does not specifically disclose “a content ratio of molybdenum atoms derived from the organic molybdenum compound to soap groups derived from the metallic detergent based on the lubricating oil composition, [Mo/soap groups], is 0.02 or more at a mass ratio”, the amount of molybdenum atoms may the same or overlapping in scope (200 to 1500 ppm in Ohkubo vs. the application amount of 200-1000 ppm molybdenum [0032]), and the amount of detergent added to the lubricating oil composition may be the same or overlapping in scope (added in an amount sufficient to provide the composition with 750 to about 3000 ppm calcium [0064] in Ohkubo) vs. (the application amount of calcium atoms of 1200ppm or more calcium-containing detergent [0034]).  Thus, the examiner is of the position that the claimed ratio of [Mo/soap groups] is encompassed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoshino et al (US 2018/0334636) disclose lubricating oil compositions for internal combustion engines comprising (A) a lubricating base oil having a kinematic viscosity at 100C of 2 to 8 mm2/s; (B) a metallic detergent including (B1) a metallic detergent overbased with calcium carbonate; and (B2) a metallic detergent overbased with magnesium carbonate; (C) a molybdenum compound; wherein the composition has a calcium content of no more than 1500 mass ppm, a magnesium content of no less than 300 mass ppm, a molybdenum content of no less than 600 mass ppm. The composition has a HTHS viscosity at 150°C of no more than 2.7 mPa.s.  
Onodera et al (2018/0355272) disclose a lubricating oil composition capable of decreasing friction while ensuring anti-wear properties even if it is reduced in viscosity.  The composition comprises a lubricant base oil, (A) a magnesium detergent, and (B) a molybdenum-based friction modifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
May 17, 2022